Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO
                             SENIOR JUDGE MARCIA S. KRIEGER

   Civil Action No. 18-cv-01851-MSK-KMT

   FREDRICK D. ROBINSON,

          Plaintiff,

   v.

   NICOLE STUMPH,

         Defendant.
   ______________________________________________________________________________

       OPINION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
   ______________________________________________________________________________

          THIS MATTER comes before the Court pursuant to Defendant Nicole Stumph’s Motion

   for Summary Judgment (# 70), Mr. Robinson’s response (# 80), and Ms. Stumph’s reply (# 81).

   Also pending is a motion by Ms. Stumph to restrict public access (# 71) to one of the exhibits

   supporting her summary judgment motion.

                                               FACTS

          The Court summarizes the pertinent facts here and elaborates as necessary in its analysis.

          At all relevant times, Mr. Robinson was an inmate in the custody of the Colorado

   Department of Corrections (“CDOC”), housed at the Sterling Correctional Facility (“Sterling”).

   On the morning of July 29, 2016, Mr. Robinson awoke in his cell in “excruciating pain, [with] a

   numbness and tingling sensation in my face and left arm and lack of mobility in both legs.”

   With the assistance of a fellow inmate, Mr. Braddock, Mr. Robinson borrowed a wheelchair and

   Mr. Braddock wheeled him to the Sterling facility’s medical clinic.




                                                   1
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 2 of 12




          Mr. Braddock described Mr. Robinson’s symptoms to an unidentified nurse at the

   reception area and that nurse told them to wait in the waiting area. They waited for 90 minutes,

   at which time Mr. Braddock approached Nurse Stumph and explained Mr. Robinson’s

   symptoms. Nurse Stumph told Mr. Braddock to have Mr. Robinson continue wait. However,

   Mr. Robinson decided to not wait any longer and had Mr. Braddock wheel him back to his living

   area. Nurse Stumph’s notes from this encounter state “Offender left medical while nurse was

   seeing other offender. Wasn’t willing to wait to be seen.”

          The following morning, July 30, 2016, Mr. Robinson awoke with the same symptoms.

   He again had Mr. Braddock wheel him to the medical clinic. There is a dispute of fact at this

   point: Mr. Robinson states that he was seen by Nurse Stumph at this time, but Nurse Stumph

   points to medical records that indicate that Mr. Robinson was instead seen by Nurse Dillinger.

   Whoever treated Mr. Robinson recorded notes from this encounter that appear to be incomplete,

   stating that Mr. Robinson appeared “for self-declared emergency for dizziness, states that it has

   been for one day, states that he [ ]” with the sentence ending incomplete. The treating nurse took

   Mr. Robinson’s blood pressure (which was significantly elevated), temperature, and pulse. The

   notes do not disclose any other testing, impressions, or diagnosis from the treating provider, but

   they record that Mr. Robinson was prescribed Zyrtec, an allergy medication, to take for 14 days

   and that he was to “report to medical, use of meds, [blood pressure] check 3 this week, results to

   [Primary Care Physician].”

          Describing this encounter in his deposition, Mr. Robinson testified that Nurse Stumph

   “told me then that perhaps I was recovering from an ear infection and that maybe . . . I should go

   to the med line and get some kind of medication.” He seems to concur in the understanding that

   “it was an allergy medication” that was prescribed. He also asked her for a prescription for a



                                                    2
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 3 of 12




   wheelchair, but “she said that she wouldn’t be able to give me one.” He then returned to his

   living unit.

           Records indicate that Mr. Robinson was seen in the medical clinic again on August 2,

   2016, by Nurse Tennant, “for recheck of ear pain.” Notes from this visit indicate that Mr.

   Robinson was “in no acute distress” at the time and that the only symptoms he reported were

   “dry cough [that] worsens when laying down” and occasional discharges of mucus when

   coughing. It appears to be undisputed that Nurse Stumph was not involved with this visit.

           On the evening of August 5, 2016, Mr. Robinson became disoriented and confused, lost

   his voice, and experienced numbness in his face. The following morning, August 6, he reported

   to the medical clinic. Notes from this visit indicate that he was seen by Nurse Kearns, although

   Mr. Robinson insists that he was seen by two nurses in this encounter, the second being Nurse

   Stumph. Records reflect that someone took Mr. Robinson’s blood pressure and, finding it

   elevated again, “educated [him] on sodium [and] reading [nutrition] labels” on packaged foods.

   He was counseled on daily sodium intake, encouraged to avoid adding salt to meals and instead

   use other flavorings, to exercise and make “lifestyle changes.” The notes also indicate that the

   medical staffer “touch[ed] on CVA [cerebrovascular accidents], stroke, MI [myocardial

   infarction],” which the Court understands to mean that the nurse discussed those conditions, their

   causes, and perhaps their symptoms with Mr. Robinson.

           Mr. Robinson’s recollection of this event is significantly different. His affidavit states

   that he was initially seen by Nurse Tennant, who asked “why I was being treated for a problem

   with my ears,” to which Mr. Robinson responded that “I had not complained about problems

   with my ears.” He states that, thereafter, he was seen by Nurse Stumph, to whom he “repeated

   my ongoing symptoms.” He states that Nurse Stumph “administered an EKG and examined my



                                                     3
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 4 of 12




   legs, finding I had limited range of mobility in both legs.” He again requested that she prescribe

   a wheelchair, but “she denied my request.”

          Mr. Robinson returned to the medical clinic on August 12, 2016 “for [an] ear check.” He

   was seen by Nurse Stumph, who noted that his gait was “steady” and his respiration even and

   unlabored. She noted no signs of an ongoing ear infection.

          On August 13, 2016, Mr. Robinson again reported to the medical clinic. According to

   the medical notes, he had reported an emergency due to “dizziness and dry heaving.” He was

   seen by Nurse Stumph, who noted that his gait was steady and respiration even. Mr. Robinson

   reported that “he is not nauseated at all but has some facial numbness and [left upper extremity]

   numbness. Nurse Stumph examined his upper and lower extremities, his tongue, and his smile,

   finding all of them to be symmetrical. His lungs were noted as clear, his heart rate regular, and

   bowel sounds were active. Nurse Stumph noted “ear canal redness and swelling noted,” but was

   unable to examine his eardrum due to “impacted cerum [earwax].” She indicated that Mr.

   Robinson would be referred for a follow-up nurse evaluation. Mr. Robinson’s affidavit does not

   address this visit and the Court assumes he concedes the accuracy of these facts.

          On August 14, 2016, Mr. Robinson again presented at the medical clinic, and apparently

   was seen by Nurse Dillinger. Staff had reported that he “is slurring words” and Mr. Robinson

   himself reported “head pain since yesterday and numbness to left side of face from ear to lip,” as

   well as numbness in his left arm, dizziness, and difficulty walking. The nurse attending to him

   observed that his speech was appropriate and “no noted slurring at this time.” The nurse

   performed “cranial nerve [ ] testing” that “reveals no deficit.” The nurse administered an EKG

   and related the results to Mr. Robinson’s primary care provider. The on-call medical provider

   instructed that Mr. Robinson be administered Catapres, a medication used to treat high blood



                                                    4
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 5 of 12




   pressure, as Mr. Robinson’s blood pressure was elevated. After 30 minutes, Mr. Robinson

   “stated he noticed some difference” and his blood pressure had diminished slightly. At that time,

   the nurse approved him to return to his cell, with a need to recheck his blood pressure the

   following day and potentially consult with the facility’s doctor.

          In his affidavit, Mr. Robinson describes this visit as occurring “because I began to suffer

   the same debilitating symptoms I complained of during each of my previous visits.” He states

   that Nurse Stumph “was present for that appointment and treated me,” but that she “treated me as

   though I was malingering and lying about my condition.” He states that she “dismissed me

   without an evaluation and returned me to my living unit.”

          Early the following morning, August 15, 2016, Mr. Robinson suffered a major stroke

   while in his cell. He was found by unresponsive by CDOC staff on the floor of his cell,

   transported initially to the medical clinic, and then taken by ambulance to a local hospital.

          Mr. Robinson commenced this action1 under 42 U.S.C. § 1983, alleging that Nurse

   Stumph was deliberately indifferent to his serious medical needs in violation of the Eighth

   Amendment to the U.S. Constitution. Nurse Stumph moves (# 70) for summary judgment on the

   claim against her, arguing that Mr. Robinson cannot show that she was subjectively indifferent to

   his condition on those occasions when she treated him.




   1
           Mr. Robinson initially proceeded pro se, but has been represented by counsel since the
   filing of an Amended Complaint (# 15) and throughout the briefing of Nurse Stumph’s motion.
   As a result, the Court disregards that portion of Mr. Robinson’s summary judgment response that
   purports to establish facts by citing to allegations made in Mr. Robinson's unverified Amended
   Complaint. Mr. Robinson separately tendered an affidavit in conjunction with his summary
   judgment response and the Court considers it.
                                                    5
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 6 of 12




                                                  ANALYSIS

            A. Summary judgment standard

            Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

   no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).

   Summary adjudication is authorized when there is no genuine dispute as to any material fact and

   a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

   what facts are material and what issues must be determined. It also specifies the elements that

   must be proved for a given claim or defense, sets the standard of proof and identifies the party

   with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

   Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

   dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

   and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

   for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

   motion, a court views all evidence in the light most favorable to the non-moving party, thereby

   favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

   2002).

            If the movant has the burden of proof on a claim or defense, the movant must establish

   every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

   56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

   responding party must present sufficient, competent, contradictory evidence to establish a

   genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

   Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

   dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material



                                                      6
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 7 of 12




   fact, no trial is required. The court then applies the law to the undisputed facts and enters

   judgment.

          If the moving party does not have the burden of proof at trial, it must point to an absence

   of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

   If the respondent comes forward with sufficient competent evidence to establish a prima facie

   claim or defense, a trial is required. If the respondent fails to produce sufficient competent

   evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

   law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

          B. Mr. Robinson’s claim

          The Eighth Amendment to the U.S. Constitution prohibits “cruel and unusual

   punishment.” In the context of prison medical care, that amendment has been interpreted to

   prohibit prison medical staff from wantonly inflicting pain on an inmate by deliberately ignoring

   the inmate’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976). To establish an

   Eighth Amendment claim, Mr. Robinson must show: (i) that he had an objectively serious

   medical need, that is, one that has been diagnosed by a physician as mandating treatment or one

   that is so obvious that even a lay person would easily recognize the necessity for medical

   attention; and (ii) that a prison official subjectively knew of that medical need yet disregarded

   the risk of harm to the inmate’s health or safety. Sealock v. Colorado, 218 F.3d 1205, 1209 (10th

   Cir. 2000). To satisfy the second element, the inmate must show that the official was

   subjectively aware of a substantial risk that the inmate could suffer serious harm if untreated.

   See e.g. Reneau v. Cardinas, 852 Fed.Appx. 311, 314 (10th Cir. 2021). The mere fact that a

   medical provider was negligent in diagnosing or treating a medical condition does not amount to

   an Eighth Amendment violation. Ortiz v. Torgenson, __ Fed.Appx. ___, 2021 WL 1327795



                                                     7
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 8 of 12




   (10th Cir. Apr. 9, 2021). Rather, an inmate must show “an extraordinary degree of neglect” when

   challenging a provider’s exercise of medical judgment. Id.

          There is clearly a sharp factual dispute between the parties on several points: the number

   of times and dates on which Mr. Robinson was seen in the medical clinic, who provided

   treatment to him at that time, and what that treatment was. Nurse Stumpf argues that the Court

   could disregard Mr. Robinson’s allegations – at least those from the August 14 treatment – under

   the “sham affidavit” doctrine. That doctrine provides that, once a party has responded to

   discovery, the party may not thereafter contradict those discovery responses with a subsequent

   affidavit in order to create a “sham fact issue” sufficient to avoid summary judgment. See

   Franks v. Nimmo, 796 F.3d 1230, 1237 (10th Cir. 1986). The Court need not reach that issue,

   however, because the matter can be resolved based on the statements in Mr. Robinson’s own

   affidavit, as supplemented by that portion of medical records that are not otherwise inconsistent.

          According to Mr. Robinson’s affidavit, he had four encounters with Nurse Stumph. The

   first occurred on July 29, 2016, when he went to the medical clinic, waited 90 minutes, was told

   by Nurse Stumph to wait some more, and instead left without receiving treatment. The Court

   cannot conclude that Nurse Stumph’s instruction to Mr. Robinson to continue waiting constitutes

   deliberate indifference to his medical needs; to the contrary, it was an instruction for him to wait

   his turn to be treated. Although Mr. Robinson might feel that 90 minutes is a long time to wait

   for medical treatment, especially in circumstances where he was concerned about his own health,

   common experience makes clear that such waits are not unusual in busy emergency rooms.

   Thus, the events of July 29, 2016, alone, cannot support an Eighth Amendment claim.

          Next, Mr. Robinson states that he was seen by Nurse Stumph the following day, July 30,

   when he complained of numbness and tingling in his face and arms and the loss of mobility in



                                                    8
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 9 of 12




   his legs, but Nurse Stumph (who we will assume attended to Mr. Robinson) recorded his primary

   symptom as “dizziness.” It is not clear whether there was a miscommunication between the

   parties about Mr. Robinson’s complaints, whether Nurse Stumph failed to fully record in her

   notes the symptoms Mr. Robinson presented, whether she prioritized symptoms of dizziness over

   Mr. Robinson’s other symptoms, or whether she simply overlooked his other symptoms. But the

   record is undisputed that Nurse Stumph diagnosed Mr. Robinson as having a condition –

   possibly an ear infection2 -- that would benefit from a prescription allergy medication, prescribed

   that medication, and requested further follow-ups to also address his elevated blood pressure.

          In retrospect, it may be that Nurse Stumph overlooked the signs of an incipient stroke,

   and she may have even been negligent in doing so. But as noted above, negligent treatment does

   not arise to an Eighth Amendment violation. Oritz, supra. Because Nurse Stumph attempted to

   treat what she subjectively believed was ailing Mr. Robinson on July 30, Mr. Robinson’s Eighth

   Amendment claim relating to that visit is also without any colorable merit. Similarly, although

   Mr. Robinson might have felt that being prescribed a wheelchair was appropriate, it is clear that

   Nurse Stumph considered his request for one but decided it was not warranted. Once again, the

   mere fact that Mr. Robinson disagrees with Nurse Stumph’s exercise of medical judgment

   regarding his need for a wheelchair does not amount to an Eighth Amendment violation. Id.

          According to Mr. Robinson, his next interaction with Nurse Stumph was on August 6,

   2016. Mr. Robinson asserts that he was seen first by a different nurse, and then later by Nurse

   Stumph.3 He explained his ongoing symptoms – presumably the same tingling, pain, and


   2
           It is clear to the Court that Mr. Robinson conflated aspects of his July 30 visit with details
   from his August 2 visit specifically for “recheck of ear pain.” But that obvious confusion does
   not alter the analysis herein.
   3
           The fact that Mr. Robinson was admittedly seen by two nurses during this visit further
   militates against a finding of deliberate indifference by Nurse Stumph. To the extent that Mr.
                                                     9
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 10 of 12




   weakness he previously had experienced – An EKG test was performed and his legs were

   examined. The fact that Nurse Stumph engaged in diagnostic testing and a physical exam of Mr.

   Robinson suffices to defeat his claim that she was deliberately indifferent to his medical needs

   during this visit. Ortiz, supra. (“Burnham and Dennis treated Ortiz every time he asked, and

   they always prescribed some sort of medicine, diagnostic test, therapy, or other treatment”).

   Once again, Mr. Robinson may disagree with Nurse Stumph’s conclusion that his condition did

   not warrant a prescription for a wheelchair, but that disagreement does not arise to a

   constitutional claim.

          Mr. Robinson’s final claimed encounter with Nurse Stumph was on August 14,

   apparently for complaints of slurred speech, dizziness, facial and arm numbness and tingling, and

   dizziness. Mr. Robinson’s affidavit on this point is somewhat cautiously worded: he states that

   “Nurse Stumph was present for that appointment and treated me” and that she “dismissed me

   without an evaluation,” but he does not assert that Nurse Stumph was the only medical provider

   present during that appointment.4 In this regard, Mr. Robinson’s version of events is consistent

   with his medical records, which indicate that Nurse Dillinger was also present at that

   appointment. Those records reflect that Nurse Dillinger conducted a thorough physical

   examination of Mr. Robinson, including cranial nerve testing. Nurse Dillinger also performed an

   EKG test, administered medication, and eventually, after a period of observation, released him to




   Robinson is contending that his symptoms visibly evidenced a need for immediate medical
   treatment, it would appear that the other nurse who examined him and discussed his ongoing ear
   treatment with him did not observe, much less record and treat, those symptoms either.
   4
           In his deposition testimony about this visit, Mr. Robinson states that “[Nurse] Tennant
   sent me back and told me to relax.” It is not clear whether he has confused Nurse Tennant with
   Nurse Stumph, with Nurse Dillinger, or whether he might have been seen by a third nurse during
   this encounter. In any event, he has not asserted that Nurse Stumph was the only provider
   treating him that day.
                                                   10
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 11 of 12




   return to his living unit. The fact that Nurse Stumph allegedly “dismissed” Mr. Robinson

   “without an evaluation” on August 14 is not evidence of deliberate indifference, given that Mr.

   Robinson was examined and treated by Nurse Dillinger. In such circumstance, any “dismissal”

   by Nurse Stumph posed no risk of serious harm because her co-worker examined and treated

   him. Thus, Mr. Robinson’s allegations regarding Nurse Stumph’s actions on August 14 do not

   suffice to create a colorable Eighth Amendment claim.

          Taking the pertinent statements in Mr. Robinson’s affidavit as true, he has not shown that

   Nurse Stumph knew of a serious medical need that Mr. Robinson had, but disregarded the risk of

   harm to his health or safety. Accordingly, Nurse Stumph is entitled to summary judgment on Mr.

   Robinson’s claim.

          C. Motion to restrict access

          Nurse Stumph moves (# 71) to restrict public access to Mr. Robinson’s medical records

   under D.C. Colo. L. Civ. R. 7.2. Those records are central to the Court’s analysis herein, and

   thus, the public has a considerable interest in having access to those records in order to assess the

   reasonableness of the Court’s reasoning. At the same time, Mr. Robinson has a considerable

   privacy interest in avoiding the undue public disclosure of his medical records, particularly those

   that do not relate directly to the events at issue here but which are nevertheless included in

   Docket #72.

          The Court has attempted to balance those interests by quoting extensively from the

   pertinent medical records as part of this Opinion allowing maximum public understanding of the

   records pertinent to the Court’s analysis, while still allowing the exhibit as a whole to remain

   under restricted access. Accordingly, the Court grants the motion and Docket #72 will remain

   under a Level 1 restriction.



                                                    11
Case 1:18-cv-01851-MSK-NYW Document 84 Filed 08/19/21 USDC Colorado Page 12 of 12




                                           CONCLUSION

          For the foregoing reasons, Nurse Stumph’s Motion for Summary Judgment (# 70) is

   GRANTED. The Clerk of the Court shall enter judgment in favor of Nurse Stumph on Mr.

   Robinson’s claim. There being no remaining claims or defendants, the Clerk of the Court shall

   thereafter close this case. Ms. Stumph’s Motion to Restrict (# 71) is GRANTED, and Docket

   #72 shall remain under a Level 1 restriction.

          Dated this 19th day of August, 2021.
                                                        BY THE COURT:




                                                        Marcia S. Krieger
                                                        Senior United States District Judge




                                                   12
